DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 17 November 2022.  Claims 1, 3, 6, 8, 9, 13, 14, 21, 27, 30 and 33-35 are currently pending of which claims 1, 6, 8, 9, 13, 14, 30, 31 and 34 are currently amended.  Claims 2, 4, 5, 7, 10-12, 15-20, 22-26, 28, 29, 31, 32 and 36-41 have been cancelled.

Specification
Acknowledgment is made to Applicant’s specification amendments received 17 November 2022.  The objections to the specification presented in the Office Action of 22 August 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 17 November 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 22 August 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 13, 21, 27, 30, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,351,705 to Ernst et al. (Ernst) in view of US Patent No. 4,033,839 to Harvey et al. (Harvey).
As to claims 1, 3, 13, 27 and 33, Ernst teaches a process for the production of copper comprising electrorefining copper metal in an electrolytic cell (at step 26) from at least one copper anode into at least one copper cathode using an electrolyte that is sulfuric acid based wherein the voltage difference between the anode and the cathode in the electrolytic cell is maintained at about 0.1 V to about 0.5 V and the current density though the cell is at 161.5 A/m2 to 269 A/m2 (15-25 A/ft2) of cathode surface, wherein the anode comprises less than 1 weight % iron 5 to 80 weight % nickel and the balance essentially copper, thus, for example, 5 weight % nickel with the balance essentially copper, thus around 95 weight % copper with less than about 1 weight % iron (Column 7, Line 68 to Column 8, Line 4; Column 13, Lines 27-56; Figure 2).  However, Ernst fails to teach that the method comprises introducing gas into the cell so that it is bubbled through the electrolyte in between the anode and the cathode.  
However, Harvey also teaches a process for the electrolytic production of copper and teaches that the inclusion of an electrolyte circulating/recycling system wherein air is introduced into the cell and bubbled through the electrolyte in between the anode and the cathode ensures optimum deposition condition such that the deposited metal is smooth and free of voids throughout all stages of its growth (Column 5, Line 62 to Column 6, Line 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify the method of Ernst with the introduction of air in an electrolyte circulating system as in Harvey in order to ensure optimum deposition condition such that the deposited metal is smooth and free of voids throughout all stages of its growth as taught by Harvey. 
Harvey further teaches that the circulating system comprises removing electrolyte from the cell during operation continuously at a rate of 115 % per hour (space velocity of 1.15 per hour) wherein the electrolyte is removed by overflow of a first stream of electrolyte over a cell wall (91) wherein a part of the anode slimes in the cell are removed from the cell with the first stream of electrolyte (Column 7, Lines 36-53; Column 9, Lines 34-38; Figure 5).
As to claim 9, the combination of Ernst and Harvey teaches the method of claim 1.  Harvey further teaches that heavier anode slimes are removed from the bottom of the cell where they have settled, thus a second stream of electrolyte containing anode slimes (Column 9, Lines 34-38).
As to claim 21, the combination of Ernst and Harvey teaches the method of claim 1.  Ernst further teaches that extra copper cations are introduced into the electrolyte in the electrolytic cell (the electrolyte contains at least about 15 gpl of copper) (Column 13, Lines 47-56).
As to claim 30, the combination of Ernst and Harvey teaches the method of claim 1.  Harvey further teaches that the gas is introduced into the cell through a gas diffusor (bubble tubes (62)) provided below the electrodes but above a space in which the anode slimes collect at the cell bottom (Column 6, Lines 33-42; Figure 1).
As to claim 35, the combination of Ernst and Harvey teaches the method of claim 1.  Ernst further teaches that electrolyte comprises copper at about 30 gpl (Column 13, Lines 47-56).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernst and Harvey as applied to claims 1 and 13 above, and further in view of US Patent No. 4,113,848 to Parker et al. (Parker).
As to claim 6, the combination of Ernst and Harvey teaches the method of claim 1.  However, Ernst teaches that the slime removal from the first stream is removed via filtration and not through use of a settler (Column 9, Lines 22-24).  However, Parker also discusses the electrolytic production of copper and teaches that in addition to filtration for removing the anode slimes settling is an effective equivalent alternative (Column 10, Lines 49-51).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to pass the first stream of the combination through a settler rather than a filter in order to remove the anode slime as a known equivalent with the expectation of effectively removing the anode slimes as taught by Parker (MPEP 2144.06 II).  Thus inherently a settler operating with a sufficiently high residence time at a sufficiently low liquid velocity to allow the anode slime to settle on the bottom of the settler, as a basic principle of operation.  
As to claim 14, the combination of Ernst and Harvey teaches the method of claim 13.  However, the combination fails to further teach that the method comprising removal of an electrolyte bleed stream from the electrolyte recycle.  However, Parker also discusses the electrolytic production of copper and teaches that the recycle stream should comprise a system for bleeding off electrolyte for adjustment of the composition (Column 5, Lines 37-39).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the recycle stream of the combination with a system for bleeding off the electrolyte in order to allow for the adjustment of electrolyte as taught by Parker.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernst, Harvey and Parker as applied to claim 6 above, and further in view of US Patent No. 4,282,082 to Cook et al. (Cook).
As to claim 8, the combination of Ernst, Harvey and Parker teaches the method of claim 6. However, Parker is silent as to the specific details of the settler.  However, Cook also discusses the electrolytic production of copper and teaches that the settler operates with the removal of a stream of anode slime with entrained electrolyte removed from the bottom in order to further remove additional electrolyte for recycle (Column 6, Lines 43-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of the combination via removing a third stream of electrolyte containing anode slimes from the bottom of the settler in order to further remove additional electrolyte for recycle as taught by Cook.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernst, Harvey and Parker as applied to claim 6 above, and further in view of US Patent Application Publication No. 2012/0036963 to George et al. (George).
As to claim 34, the combination of Ernst and Harvey teaches the method of claim 1.  Ernst further teaches that the anode is cast from a molten liquid metal composition which has been reduced in oxygen contact via roasting and smelting such that the anode is formed comprising, as discussed above, for example about 95 weight % copper, 5 weight % nickel, and less than about 1 weight % iron (thus expected to be between 0.0001 weight % and 1 weight % iron) (Column 13, Lines 8-56).  Ernst teaches that the roasting and smelting converts materials to oxide states and then removes these materials, thus introducing oxygen and decreasing the oxygen content, and it would have been expected that not 100% of these materials could be removed; however, Ernst fails to teach a specific amount of oxygen impurity that would be present.  However, George also discusses anode copper for use in electrorefining and teaches that an acceptable amount of oxygen impurity comprises less than about 2000 ppm oxygen (Paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the anode of Ernst with an oxygen impurity content of less than about 2000 ppm with the expectation of effectively providing the anode without necessity full removal of the oxygen impurities as taught by George.  

Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the prior art fails to teach the limitation that “electrolyte is removed from the electrorefining cell during electrorefining operation…at least partially by overflow of a first stream of electrolyte over at least one cell wall” and “a gas is introduced into the cell and bubbled through the electrolyte in between the anode and the cathode”.  Applicant’s more specifically arguing that a side wall of the electrolytic rack of Harvey cannot be considered to be a side wall of the electrolyte tank; however, it is important to note that the cell wall of the claims is not limited to be a side wall of an electrolyte tank, nor does the claim include limitations towards an electrolyte tank of any kind.  Therefore, even were it assumed that the rack wall of Harvey cannot be considered to be an electrolyte tank wall, which the Examiner does not concede, the rack wall of Harvey is certainly a broad “cell wall”.  Applicant’s further argue that Harvey has no mention of specifically where the recirculation electrolyte stream is withdrawn from, arguing that therefore the overflow is not removed from the cell and rather that the overflow space is  “is in full liquid communication with the centre space of the electrolytic cell” and that the side wall merely allow for “electrolyte to circulate throughout the cell in a continuous manner”.  However, the Examiner maintains that these arguments actually support the Examiner’s conclusion that the electrolyte is flown through the cell via both circulation and recycling, which at least in part occurs over the side wall, i.e. that at least a portion of the electrolyte from the overflow is in fact removed through the cell at least in part as an effect of the circulation.  The Examiner maintains that the claims do not require that this overflow be fully and directly to an exterior of an electrolytic cell tank but merely that “the electrolyte is removed at least partly by overflow of a first stream of electrolyte over at least one cell wall”.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794